Citation Nr: 9904253	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a hiatal 
hernia, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for hemorrhoids.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when he retired in April 1981.  

This appeal arises from August and September 1994 rating 
decisions of a Department of Veterans Affairs (VA) regional 
office (RO).

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability has been 
developed for appellate consideration.  However, the Board's 
decision granting a 100 percent schedular rating for PTSD, 
renders the issue of entitlement to a total rating moot.  A 
total rating for compensation based on individual 
unemployability is awarded where the schedular evaluation for 
the service-connected disabilities is less than 100 percent.  
38 C.F.R. § 4.16(a) (1998).

The issues of entitlement to increased ratings for knee 
disabilities and hiatal hernial hernia will be considered in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's PTSD prohibits him from obtaining or 
retaining employment.

2.  There is presently no evidence of large, thrombotic, or 
irreducible hemorrhoids.

3.  The RO, in an August 1981 rating determination, denied 
service connection for a back disability.  The veteran was 
notified of this decision that same month and did not appeal.  
Thus, the decision became final.  

4.  Additional evidence submitted since the RO's previous 
denial with regard to the back disability is new and material 
and probative of the issue at hand.

5.  The RO, in an August 1981 rating determination, denied 
service connection for a sleep disorder.  The veteran was 
notified of this decision that same month and did not appeal.  
Thus, the decision became final.  

6.  Additional evidence submitted since the RO's previous 
denial with regard to a sleep disorder is new and material 
and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

2.  The criteria for an increased (compensable) evaluation 
for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(1998).

3.  Evidence received since the RO denied service connection 
for a back disability in August 1981 is new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (1998).

4.  Evidence received since the RO denied service connection 
for a sleep disorder in August 1981 is new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet.App. 55, 
58 (1994).

A.  PTSD 

Service connection is currently in effect for PTSD, which has 
been assigned a 50 percent disability evaluation.  

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet.App. 308 (1991), the United States Court 
of Veterans Appeals (Court) held, in pertinent part, that 
where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant was to be applied.

Under the provisions of the old rating schedule, a 50 percent 
evaluation was warranted for considerable social and 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996). 

The revised rating criteria contemplate that a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A review of the record demonstrates that service connection 
for a somatization disorder was granted in a November 1981 
rating determination, with a 30 percent disability evaluation 
being assigned from the date of the veteran's separation from 
service.  

In December 1993, the veteran requested a total disability 
evaluation based upon individual unemployability due to his 
service-connected disabilities.  

At the time of a December 1993 VA psychiatric examination, 
the veteran reported that he was unhappy about his life.  He 
also complained of decreased memory.  He felt that he was not 
able to concentrate as much as he had in the past.  The 
veteran indicated that he had been married twice and that 
both marriages had ended in divorce.  He indicated that he 
had last worked in 1987.  The veteran lived alone in a rented 
apartment.  He ate out most of the time and took care of his 
own shopping and finances.  He also used public 
transportation.  

Mental status examination revealed the veteran to be 
appropriately dressed for the interview.  He was cooperative.  
His mood was depressed and his affect was blunted.  His 
speech was spontaneous and his rate, volume, and tone were 
normal.  His thought process was logical and goal directed.  
The veteran denied any delusions and was not suicidal.  His 
insight and judgment were fair.  He was well oriented to 
time, place, person, and purpose.  He was able to recall two 
out of three words after three minutes.  His short and long 
term memory was grossly intact.  He was able to interpret a 
proverb without difficulty.  A diagnosis of primary type, 
chronic dysthymia was rendered.  The examiner found the 
veteran's current psychological stressors to be severe.  His 
Global Assessment of Functioning (GAF) score was reported as 
65.  

Evidence received from the Social Security Administration in 
September 1995 demonstrates that the veteran was found to be 
disabled, for purposes of the payment of disability benefits, 
as of May 1991.  The primary reason for disability was listed 
as dysthymic disorder.  

At his September 1995 personal hearing, the veteran reported 
that he was severely depressed and that he slept 12 to 14 
hours per day.  He testified that he was taking Prozac every 
day.  He noted that he had "hardly any friends" and that he 
and his wife did not communicate "that well."  He reported 
that he had to isolate himself because he did not want to 
have a conflict with anyone.  He also noted hearing Morse 
code in his head.  He stated that he had last worked in 1988.  
He reported that he had had a nervous breakdown on the job, 
and been terminated for medical reasons.  He also reported 
that he had had fights with his supervisors while working.  
He asserted that he had constant problems with his nerves.  

In December 1995, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, the 
veteran reported that he had seen numerous stressful events 
while in Vietnam.  He complained of difficulty sleeping.  He 
also noted that that he startled very easily and that he 
would wake up startled in the middle of his sleep.  He 
reported dreams and nightmares.  He noted symptoms of 
hypervigilance at home and when he out in public.  He also 
reported intrusive thoughts that he usually tried to avoid.  
He related that he could not watch any movies or see anything 
that reminded him of Vietnam.  He also noted having 
flashbacks and hearing Morse code in his ears.  

Mental status examination revealed that the veteran was 
casually dressed and slightly disheveled.  His mood was 
depressed and his affect was blunted.  His speech was 
spontaneous and his rate, volume, and tone, were normal.  His 
thought process was goal directed and there was no loosening 
of association or flight of ideation.  The veteran denied 
hallucinations and was not delusional.  He reported intrusive 
thoughts about his experiences in Vietnam and feelings of 
helplessness.  His insight and judgment were fair.  He was 
well oriented to time, place, person, and purpose.  Long and 
short term memory were grossly intact.  Diagnoses of PTSD and 
chronic dysthymia were rendered.  The veteran was found to 
have severe psychological stressors.  A GAF score of 45 was 
reported.   

In April 1997, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, the 
veteran reported that he had separated from his wife of 17 
years, and that he was initiating divorce proceedings.  He 
noted that the marriage had been characterized by several 
separations.  He was living in a rented room.  He was 
participating in a VA vocational rehabilitation program, and 
was attending Delta College five days per week, taking two 
courses in electrical technology.  He noted that this 
schedule was too difficult for him, and that he expected to 
only take one course the next semester.  He was not involved 
in any social organizations.  

He reported that he had met a woman several months earlier.  
He related that he would spend time eating with her and 
watching TV on the weekend.  He stated that this relationship 
had decreased his sense of loneliness.  He also noted only 
going to school and coming home during the week.  He took 
care of his personal grooming.  He reported decreased sexual 
desire and ability to perform sexually.  He was currently 
taking Haldol and Prozac.  He reported that these medications 
helped control his emotional outbursts and assisted him in 
dealing with his depressed feelings.  He noted that while his 
memory was improving, it still was a significant problem.  He 
denied any thoughts of suicide.  

The veteran further reported that his last significant 
competitive employment had been in 1990 at the Defense Depot.  
The examiner commented that, while the veteran was involved 
in a work study program in 1996 for a period of four months, 
this was not considered to be a competitive employment 
situation.  The veteran hoped to obtain a degree in 
electrical technology, so that he would be able to function 
as a safety officer or possibly work for his brother who 
owned an electrical contracting business.  His chief 
complaints were depression, emotional outbursts and sleep 
disturbance, which included violent dreams.  

Mental status examination revealed that the veteran was 
pleasant and cooperative throughout the examination.  He 
appeared sleepy.  The veteran was oriented to time, place, 
and person.  His speech was of a normal amount, logical, and 
goal directed.  His judgment was good and his intelligence 
was average.  There were no unusual behavior mannerisms.  His 
self-esteem was considered to be fragile due to depression 
and underemployment.  A diagnosis of PTSD was rendered.  A 
GAF score of 45 was reported.  The examiner reported that the 
GAF score was based upon the veteran's impairment of 
employment and symptomatology.  

The Board is of the opinion that a 100 percent disability 
evaluation is warranted for the veteran's service-connected 
PTSD.  While the veteran does not meet all the criteria 
necessary for a 100 percent schedular evaluation, the Court 
has held that the criteria for a 100 percent evaluation are 
"each independent bases for granting a 100 percent 
evaluation."  Richard v. Brown, 9 Vet. App. 266, 268 (1996).  

The veteran is currently in receipt of SSDI.  He has not been 
employed in a competitive market since 1990.  While the 
veteran has been noted to be attending college in order to 
obtain a degree, a VA examiner specifically found this to be 
a noncompetitive work setting.  Furthermore,  the veteran was 
found to have a GAF score of 45 at the time of his most 
recent VA examinations.  A GAF score of 45 contemplates 
serious impairment in occupational and social functioning, 
such as an inability to maintain employment.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130 
(1998).

The weight of the evidence is to the effect that the 
veteran's PTSD renders him incapable of maintaining gainful 
employment.  The evidence in favor of the veteran's claim 
includes the opinion of more than one VA examiner that the 
veteran's GAF score is 45, thereby indicating that he would 
be unable to keep a job.  

Other evidence in favor of the veteran's claim includes the 
fact that he is currently in receipt of SSDI, which was 
awarded on the basis of his psychoneurosis, and that he has 
not worked in a competitive environment since 1990.  
Additionally, the veteran's efforts to maintain employment 
have proven to be unsuccessful.  The veteran's inability to 
maintain employment has essentially been attributed to PTSD 
by VA examiners.  Given that the veteran's PTSD prevents him 
from maintaining employment, he meets the requirements for a 
100 percent schedular evaluation under either the old or new 
criteria for evaluating PTSD.


B.  Hemorrhoids

Service connection is presently in effect for hemorrhoids.  
This disability has been assigned a noncompensable disability 
evaluation.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(1998), a noncompensable evaluation is warranted for mild or 
moderate hemorrhoids.  A 10 percent evaluation is warranted 
for large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.

At the time of a December 1993 VA examination, the veteran 
reported having hemorrhoidal symptoms approximately every two 
months with itching, protrusion, and swelling.  These 
symptoms reportedly lasted for two to three days.  He further 
stated that Preparation H with cortisone seemed to help 
alleviate these symptoms.  He also noted having a trace of 
blood on the toilet paper every three to four months.  He 
reported that he had never had anemia.

Rectal examination showed external hemorrhoids.  A diagnosis 
of external hemorrhoids was rendered.  

At his September 1995 personal hearing, the veteran testified 
as to having painful bowel movements, protrusion, and some 
slight bleeding when he wiped.  He further testified that 
these symptoms had gotten worse over the last few years.  

At the time of a November 1995 VA examination, the veteran 
reported developing hemorrhoids in the service.  He 
complained of weekly itching and trace, intermittent, bright 
red blood appearing on the toilet paper once per month.  He 
indicated that the hemorrhoids protruded from the anal 
opening intermittently.  

Rectal examination revealed external hemorrhoids.  A 
diagnosis of external hemorrhoids was rendered.  

In April 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that his hemorrhoids were not active.  Rectal 
examination revealed no hemorrhoids or masses.  The diagnosis 
was a history of hemorrhoids with no current active disease.  

The Board is of the opinion that an increased evaluation is 
not warranted for hemorrhoids.  VA examinations performed in 
conjunction with the veteran's claim for an increased 
evaluation have not revealed large or thrombotic hemorrhoids 
which are irreducible, and have excessive redundant tissue, 
or recur frequently.  Moreover, at the time of the most 
recent VA examination, performed in April 1997, there were no 
hemorrhoids present and the veteran indicated that the 
hemorrhoids were not active.  As such, an increased 
evaluation is not warranted.  


II.  New and Material Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is degenerative 
joint disease, service connection may be granted if 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

A two-step analysis is conducted under 38 U.S.C. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of 
the [new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves two questions:  (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" 
of the issues at hand?  Evans v. Brown, 9 Vet. App. 273 
(1996).  A third requirement for reopening imposed by the 
Court, that the evidence create a reasonable possibility of 
changing the outcome, has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  The Court has defined material evidence as that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).


A.  Low Back Disorder

A review of the record demonstrates that the RO denied 
service connection for a back disability in August 1981.  
Evidence before the RO included the veteran's service medical 
records; his May 1981 application for compensation and 
pension; and the results of a June 1981 VA examination. 

In denying service connection, the RO found that there was no 
back disability at the time of the last VA examination.  As 
previously noted, the RO informed the veteran of its decision 
in August 1981 and he did not appeal.  Thus, the decision 
became final.  

Evidence received subsequent to the August 1981 rating 
determination, consists of numerous VA and private outpatient 
treatment records; the results of VA examinations performed 
in conjunction with the veteran's claim; and the testimony of 
the veteran at his September 1995 personal hearing.  

The Board is of the opinion that the veteran has submitted 
evidence that is new and material to warrant the reopening of 
his claim of service connection for a low back disorder.  
Outpatient treatment records demonstrate that the veteran has 
been diagnosed as having chronic back strain and chronic back 
pain subsequent to the August 1981 rating determination.  At 
his personal hearing, the veteran testified as to having had 
back pain off and on since service.  He reported that his 
current pain was in the same area as where his back hurt 
inservice.  At the time of his November 1995 VA examination, 
the examiner indicated that a MRI that had been performed in 
May 1993 had shown slight disc bulging at L4-5 with 
desiccation of the disc.  The pertinent diagnosis was 
lumbosacral spine degenerative joint disease.  At the time of 
his April 1997 VA examination, the veteran was diagnosed as 
having chronic low back pain.  X-rays revealed degenerative 
joint disease in the L5-S1 area.  

This evidence is new in that it was not previously of record 
at the time of the prior denial.  It is also material as it 
indicates that the veteran currently has a low back disorder.  
The basis for the previous denial was that there was that 
there was no evidence of a low back disorder shown on the 
last VA examination.  Therefore, the claim is reopened.

B.  Sleep Disorder

A review of the record demonstrates that the RO denied 
service connection for a sleep disorder in August 1981.  
Evidence before the RO included the veteran's service medical 
records; his May 1981 application for compensation and 
pension; and the results of a June 1981 VA examination.

In denying service connection, the RO found that there was no 
evidence of a sleep disorder found on the last VA 
examination.  As previously noted, the RO informed the 
veteran of its decision in August 1981 and he did not appeal.  
Thus, the decision became final.  

Evidence received subsequent to the August 1981 rating 
determination, consists of numerous VA and private outpatient 
treatment records; the results of VA examinations performed 
in conjunction with the veteran's claim; and the testimony of 
the veteran at his September 1995 personal hearing.

Treatment records received included a March 1994 report from 
P. W., M.D., wherein the veteran reported that he had had a 
multiple year history of snoring.  The veteran further 
indicated that sleep paralysis was very common when he was in 
the military.  Following examination of the veteran, Dr. W. 
diagnosed the veteran as having primary hypersomnia; rule out 
obstructive sleep apnea, REM sleep behavior disorder, and 
narcolepsy.  An overnight full polysomnography was 
recommended.  In April 1994, the veteran underwent a full 
polysomnography.  The veteran was found to have sleep apnea.  

At his personal hearing, the veteran testified that the 
symptoms that were associated with his sleep apnea were the 
same as those that he had had for the past fifteen years.  

The Board is of the opinion that the veteran has submitted 
evidence that is new and material to warrant the reopening of 
his claim of service connection for a sleep disorder.  This 
above cited evidence is new in that it was not previously of 
record at the time of the prior denial.  It is also material 
as it indicates that the veteran currently has a sleep 
disorder.  The basis for the previous denial was that there 
was no evidence of a sleep disorder shown on the last VA 
examination.  Therefore, the claim is reopened.


ORDER

A 100 percent disability evaluation is granted for PTSD, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

A compensable evaluation for hemorrhoids is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a sleep disorder is 
reopened.


REMAND

With regard to the claims of service connection case for back 
and sleep disorders, the Court has held that if the Board's 
initial de novo consideration of the merits of a reopened 
claim might be prejudicial to the appellant, the case must be 
remanded to the RO for initial de novo consideration.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

With regard to the veteran's claims for increased evaluations 
for his left and right knee disorders, the Board notes that 
the Court has held that ratings based on limitation of motion 
do not subsume 38 C.F.R. §§ 4.40 or 4.45.  It was also held 
that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The guidance provided by the Court in DeLuca must be 
followed in adjudicating the veteran's increased rating 
claims as a rating under the Diagnostic Code governing 
limitation of motion of the left and right knees should be 
considered.  However, in this regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Further, the VA General Counsel in precedent opinion 
VAOPGCPREC 23-97 held that where a veteran has service-
connected arthritis of the knee and instability rated under 
Diagnostic Codes 5003 (5010) and 5257, respectively, they may 
be rated separately.  In light of the foregoing, and in order 
to determine the veteran's current range of motion taking 
into consideration pain, as well as his other manifestations, 
the veteran should be afforded an additional VA orthopedic 
evaluation.

With regard to the claim for an increased evaluation for a 
hiatal hernia, the evidence of record is insufficient to make 
a determination as to whether an increased evaluation is 
warranted.  The most recent VA examination does not contain 
sufficient information to properly determine if an increased 
evaluation is warranted.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should adjudicate the 
veteran's claims for service connection 
for back and sleep disorders on a de novo 
basis, and determine whether the claims 
are well grounded.

2.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities that have treated him for any 
hiatal hernia or left or right knee 
disabilities since April 1997, and, if 
the claims for back or sleep disorders 
are found to be well grounded, for any 
back or sleep disorder since his 
separation from service.  After having 
received proper authorization from the 
veteran, the RO should obtain copies of 
any records not already included in the 
claims file and associate them with the 
claims file.

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the current severity of his 
service-connected left and right knee 
disorders and, if it finds that his claim 
for service connection for a back 
disorder is well grounded, to determine 
the nature and etiology of any current 
low back disorder.  All appropriate tests 
and studies should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination. 

If the RO requests an examination for the 
claimed low back disorder, the examiner 
is requested to report all present back 
disorders.  The examiner is also 
specifically requested to render an 
opinion as to the etiology of any back 
disorder that is present and whether it 
is as least as likely as not that it is 
related to the veteran's period of 
service.  The examiner is requested to 
give a complete detailed rationale for 
each opinion that is rendered.  

With regard to the veteran's knees, if 
loss of range of motion is present, the 
examiner should comment on whether the 
loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his left and 
right knees and to make specific findings 
as to whether each complaint is related 
to the service-connected left and right 
knee disorders.  The examiner is further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  

The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected left or right knee 
disorders?  

	(b) Do the service-connected left 
and right knee disorders cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to either the 
left or right knee disorder, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the left 
and right knee disorders, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected left and right knee disorders.  

4.  The RO should schedule the veteran 
for a VA gastrointestinal examination by 
an appropriate medical specialist to 
determine the nature and severity of his 
service-connected hiatal hernia.  All 
appropriate tests and studies, including 
an upper gastrointestinal series x-ray, 
should be performed and all findings must 
be reported in detail.  The claims folder 
and a copy of this remand must to be made 
available to the examiner prior to the 
examination.  The examiner should comment 
on the absence or presence of the 
following:  persistently recurrent 
epigastric distress; dysphagia, pyrosis; 
regurgitation; substernal or arm or 
shoulder pain; considerable impairment of 
health; vomiting; material weight loss; 
hematemesis or melena, with moderate 
anemia; or other combinations productive 
of severe impairment of health.  

5.  If the RO finds that the veteran has 
submitted a well-grounded claim, it 
should schedule the veteran for a VA 
examination by an appropriate medical 
specialist in order to determine the 
nature and etiology of any current sleep 
disorder.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  The 
examiner is requested to report all 
present sleep disorders.  The examiner is 
also specifically requested to render an 
opinion as to the etiology of any sleep 
disorder that is present and whether it 
is as least as likely as not related to 
the veteran's period of service.  The 
examiner is requested to give a complete 
detailed rationale for each opinion that 
is rendered.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

7.  Thereafter, the RO should 
readjudicate the issues on appeal; 
including consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca v. Brown, in readjudicating the 
claims for increased ratings  for the 
knee disorders. 


If any of the benefits sought on appeal remain denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case with regard to the 
additional development and the reasons for the decision 
rendered.  They should be afforded the requisite opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  No action 
is required of the appellant until she receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 22 -


